DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see REMARKS, filed on 04/30/2021, with respect to the rejections of claims 1-3, 6, 17, 22, 26, 35-38, 41, 52, 57-58, 61-62, 70-71, 76, 87, 92-93, 96, and 105-109 under 35 U.S.C. 102(a)(2) as being anticipated by (CN 105 101 439 A), the rejections of claims 4, 10-12, 24, 29, 40, 45-47, 59, 64, 75, 80-82, 94, and 99 under 35 U.S.C. 103 as being unpatentable over (CN 105 101 439 A), in view of Hamidi-Sepehr et al., (Pub. No.: US 2019/0021105 A1), the rejection of claims 5, 7-9, 13, 16, 18-21, 23, 25, 27-28, 30-31, 34, 39, 42-44, 48, 51, 53-56, 60, 63, 65-66, 69, 72-74, 77-79, 83, 86, 88-91, 95, 97-98, 100-101, and 104 under 35 U.S.C. 103 as being unpatentable over (CN 105 101 439 A), in view of Seo et al., (Pub. No.: US 2014/0348091 A1), the rejections of claims 14-15, 32-33, 49-50, 67-88, 84-85, and 102-103 under 35 U.S.C. 103 as being unpatentable over (CN 105 101 439 A), in view of Yang et al., (Pub. No.: US 2017/0303303 A1), the rejection of claims 106 and 107 under 35 U.S.C. 101 have been fully considered and are persuasive.  Therefore, the final rejection dated 02/26/2021(02/12/2021) has been withdrawn.  

Allowable Subject Matter
3.	Claims 1, 3-36, 38-71, and 73-109 (now 1-106) are allowed.  The following is an examiner’s statement of reasons for allowance: The arguments found to be persuasive.  The main reason for the allowance of the claims is the amendments of the limitations in claims 1, 22, 36, 57, 71, 92, and 106-109 which are not found in cited references.  Further, the prior arts on record do not suggest following:
	“identify a semi-static resource allocation for a device based at least in part on a periodic resource schedule, the semi-static resource allocation being associated with wireless communication in an unlicensed radio frequency spectrum band; and”
“generate a message comprising an indication of the semi-static resource allocation and an indication of the periodic resource schedule;”
	Thus, the claims being interpreted in light of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463